Case 8:13-cv-01592-AEP Document 272-3 Filed 12/26/19 Page 1 of 2 PageID 8949




        EXHIBIT 2
        Case 8:13-cv-01592-AEP Document 272-3 Filed 12/26/19 Page 2 of 2 PageID 8950




From:                            Mester, Mark (CH)
Sent:                            Thursday, December 12, 2019 10:10 AM
To:                              Ross Good; Michael Addison
Cc:                              Jon Piper; joe.varner@hklaw.com; Phil Bock; Lally, Kathleen (CH);
                                 gloria.mcknight@hklaw.com; Sue Fitzgerald
Subject:                         RE: Cin-Q, et al. v. BLP, Case No. 8:13-cv-01592-AEP (M.D. Fla.)



Is there any rationale for your request to do so? Our position is the information and documents from those
other cases are directly relevant to both the pending motion to intervene as well as the anticipated motion or
motions for the appointment of interim class counsel. If it’s your position those materials are not relevant to
the motion to intervene or if you are withdrawing your opposition to intervention, it would be helpful to know
that and what the rationale is for your position.

Best regards.


Sent with BlackBerry Work
(www.blackberry.com)


From: Ross Good <rgood@andersonwanca.com>
Date: Thursday, Dec 12, 2019, 10:56 AM
To: Michael Addison <m@mcalaw.net>
Cc: Jon Piper <jon@classlawyers.com>, Mester, Mark (CH) <mark.mester@lw.com>, joe.varner@hklaw.com
<joe.varner@hklaw.com>, Phil Bock <phil@classlawyers.com>, Lally, Kathleen (CH) <Kathleen.Lally@lw.com>,
gloria.mcknight@hklaw.com <gloria.mcknight@hklaw.com>, Sue Fitzgerald <sfitzgerald@andersonwanca.com>
Subject: Re: Cin-Q, et al. v. BLP, Case No. 8:13-cv-01592-AEP (M.D. Fla.)

Counsel,
Plaintiffs intend to file a Motion to Enter and Continue BLP's Motion to Compel (Doc. 264) until after a ruling
on the Intervention Motion (Doc. 258). Pursuant to Local Rule 3.01(g), what is your position? Please provide no
later than 2:00 PM EST today.

--
Ross Good
Anderson + Wanca
3701 Algonquin Rd., Suite 500
Rolling Meadows, IL 60008
rgood@andersonwanca.com - EMail
(847) 350-9861 - Direct Phone
(847) 350-9861 - Direct Fax
(847) 368-1500 - Office Phone
(847) 368-1501 - Office Fax




                                                           1
